                                                           USOC SI>NY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALL y FILED
-------------- -- ----------------- X
TRUSTEES OF THE NEW YORK CITY                             DOC #: _ _ _ -',lC;.f-+G-J.~,- i   I


DISTRICT COUNCIL OF CARPENTERS                            DAU.: FILED:
PENSION FUND , WELFARE FUND, ANNUITY :                                 --,.-."'---+---
FUND, AND APRENTICESHIP,
JOURNEYMAN RETRAINING, EDUCATIONAL
AND INDUSTRY FUND, ET AL .

                           Petitioners,                   19 Civ. 4016 (VM)

        - against -

TIM PHILLIPS, D/B/A PHILLIPS
CREATIVE INSTALLATIONS,

                           Defendant.
-----------------------------------x

VICTOR MARRERO, United States District Judge.


        By Order dated June 10, 2019, the Court memo - endorsed a

request        from   respondent     extending      the    time    to    answer    or

otherwise move with respect to the complaint herein to July

10,    2019 .     Additional extensions were granted on July 10,

2019, August 12,         2019 , and October 7 , 2019 . A review of the

Docket Sheet indicates no entry of any answer having been

filed     or    any    request     f or   further    action       by    petiti o ner.

Accordingly, it is hereby

        ORDERED , that petitioner advise the Court within thirty

(30)    days with regards to further prosecution of this case;

and it is further
      ORDERED , that respondent show cause within thirty   (30)

days why they have not answered the complaint despite the

extensions granted.

SO ORDERED .

Dated :    NEW YORK, NEW YORK
           18 February 2020




                            ~          U.S.D.J.
